DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively" in claims 1, 9 and 17 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


mobile radio communications system, Figure 1, element 100), applied to an apparatus comprising a processor, a memory, a receiver, a transmitter (user equipment and base station, Figure 1, elements 110, 115, Figure 8) and an antenna system which are connected by a bus (base station comprising antenna system which communicates with user equipment by way of radio interface, para. 0018), the method comprising: obtaining an angle path loss spectrum of a target cell at a current moment (information is collected relating to the direction of arrival and/or departure of radio signals communicated to/from a radio base station from/to a plurality of user equipments served by the radio base station, information would be based on a plurality of user equipment transmission samples, wherein a user equipment transmission sample includes information on at least one direction of propagation at the radio base station by which successful communication between the user equipment and the radio base station has been established at a particular point in time, para. 0029), wherein the angle path loss spectrum comprises signal path loss values of a target base station in the target cell in a plurality of directions (the path loss to the different locations in the cell for signals transmitted into different directions are logged during the information collection, Figure 2, para. 0064); determining, by the processor, a beam angle power spectrum based on the angle path loss spectrum, wherein the beam angle power spectrum comprises signal transmit powers of the target base station in the plurality of directions (direction of propagation information comprising information on successful direction space sections for a plurality of user equipment transmission samples could advantageously be arranged in a matrix, matrix includes, for each direction space section, the identities of the user equipment transmission samples for which successful communication have occurred in the particular direction space section, including the power at which the signal was received in the direction space section and/or the path loss of the received signal, para. 0056); determining a broadcast beam weighted value based on the beam angle power spectrum (an antenna system comprises multi-element antennas and the transmission of the antenna elements are adjusted on an individual basis, the antenna pattern adjusted by adjusting the beam-forming weights of the elements of the antenna array, para. 0035, information relating to selected directions/direction clusters/direction space sections are received by way of DoP information and subsequent adjusting of the antenna pattern is performed by the antenna system using beam-forming weights, para. 0052); and forming a target broadcast beam based on the broadcast beam weighted value (selecting, based on the direction-of-propagation information, active directions for the communication of common channels from the radio transmitter and adjusting the antenna pattern used for communication of common channels, para. 0006, beam forming antennas used for transmitting dedicated channels to user equipments, para. 0019, para. 0052).
Medbo discloses information on reception power is included in the cluster matrix, and an indication of the user equipment location at the sampling time of the user equipment transmission samples can be obtained and by use of the path loss, the 
Medbo does not explicitly disclose wherein in the beam angle power spectrum, a signal transmit power in a first direction in the angle path loss spectrum is relatively larger than in a second direction in the angle path loss spectrum, and wherein signal path loss value in the first direction is relatively larger than a signal path loss value in the second direction.  Before the filing of the invention it would have been obvious to modify Medbo’s matrix of direction of propagation information including path loss and power in particular direction space to include a first and second direction comparison.  One of ordinary skill in the art would be motivated to do so to improve the performance of common channel transmissions, para. 0004-0005.
Claims 9 and 17 are rejected under the same rationale.

Allowable Subject Matter
Claims 2-8, 10-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468